1:21-bk-10080-BPH Doc#: 11 Filed: 07/23/21 Entered: 07/23/21 14:20:02 Page 1 of 2


James A. Patten (ID #1191)
Wendy A. Jungblut (ID #52095280)
PATTEN, PETERMAN, BEKKEDAHL & GREEN, P.L.L.C.
2817 Second Ave. North, Suite 300
P.O. Box 1239
Billings, MT 59103-1239
Telephone (406) 252-8500
Facsimile: (406) 294-9500
Email: apatten@ppbglaw.com
Email: wjungblut@ppbglaw.com

Attorneys for Cedarwind Holding, LLC



                            UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF MONTANA

In re:                                        )      Case No. 21-10080-13
                                              )
MISTY ROBERTS                                 )
and JAMES DARIN CLEMONS,                      )
                                              )
                       Debtors.               )


            NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE


         Pursuant to F.R.B.P 2002(i) and (g) James A. Patten and Wendy A. Jungblut, attorneys for

Cedarwind Holding, LLC, in the above-entitled bankruptcy case, hereby requests that all matters

which must be noticed to creditors, any creditors committees and any other parties in interest,

whether sent by the Court, the Debtor or any other party in the case, be sent or delivered to the

undersigned; and pursuant to F.R.B.P. 2002(g) that the following be added to the Court's master

mailing matrix.

         James A. Patten
         Wendy A. Jungblut
         PATTEN, PETERMAN, BEKKEDAHL & GREEN, P.L.L.C
         2817 2nd Avenue North, Ste. 300
         P.O Box 1239
         Billings, MT 59101
1:21-bk-10080-BPH Doc#: 11 Filed: 07/23/21 Entered: 07/23/21 14:20:02 Page 2 of 2


       (406) 252-8500 telephone
       (406) 294-9500 facsimile
       apatten@ppbglaw.com
       wjungblut@ppbglaw.com
       Attorneys for Cedarwind Holding, LLC

       Such notices shall include notices by mail, telephone, facsimile, or any other means of

transmission and the notices requested shall include, but are not limited to, all notices relating to the

matter set forth in F.R.B.P. 2002; matters relating to the appointment of a Trustee, or conversion or

dismissal of the case; matters relating to the proposing or confirming of a plan; matters relating to

adequate protection and the Debtor obtaining credit under 11 U.S.C. § 361 or § 364; and the matters

relating to the use, sale, or lease of property under 11 U.S.C. § 363 or the assumption or rejection of

executory contracts or unexpired leases under 11 U.S.C. § 365.

       DATED this 23rd day of July, 2021.

                                       PATTEN, PETERMAN, BEKKEDAHL
                                         & GREEN, P.L.L.C.
                                       2817 Second Ave. North, Suite 300
                                       P.O. Box 1239
                                       Billings, Montana 59101


                                       By: /s/JA Patten
                                               James A. Patten
                                               Wendy A. Jungblut
                                               Attorney for Cedarwind Holding, LLC
